Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Non-Final Rejection. Claims 1-20 are pending in this application and have been rejected below.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/21 has been entered.

Response to Amendments
	Applicant’s amendments are acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea.  Claims 1, 11, and 20 are directed to determining patterns in aggregated electronic data by: categorizing portions of data as unrelated…, generate a first feature vector representing each portion of the data categorized as unrelated…, generating a second feature vector representing data categorized as related…determine patterns in the data categorized as unrelated and related…train an influence model to determine an influence factor for each of the individuals based on the patterns…train a prediction model to predict the outcome of the event based on the patterns…, which is an abstract idea reasonably categorized as a Mental processes and/or Mathematical concept – mathematical relationships, mathematical formulas or equations, mathematical calculations.  Examiner notes the limitation, ‘wherein the first (or second) feature vector comprises a linguistic pattern derived from the text of or a subset of the text of an electronic document,’ recites descriptive material that further narrows the abstract idea. 
Similarly, Claims 2-10 and 12-19 recite the abstract concept identified above.  Claims 2-7, 9-10, 12-17, and 19 further describes descriptive data and further describes 
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1, 11, and 20 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a processor, Internet server, computer readable medium, instructions.   When considered in view of the claim as a whole, Examiner submits that the processor, Internet server, computer readable medium, instructions, are not additional elements that integrate the abstract idea into a practical application because in view of 0132, Figure 2 and associated paragraphs of Applicant’s specification, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  The ‘accessing data identifying individuals with a role in an outcome of an event,’ amounts to insignificant extrasolution data gathering/storing activities to the judicial exception. Examiner notes the web crawler and extraction bot are not positively recited.  The use of “machine learning” in training the models does no more than generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h);
The dependent claims 2-10 and 12-19 do not recite any additional elements   As a result, claims 1-20 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
MI Jordan, TM Mitchell, Machine learning: Trends, perspectives, and prospects, Science 349 (6245), 255-260, (2015).  “The adoption of data-intensive machine-learning methods can be found throughout science, technology and commerce ,leading to more evidence-based decision-making across many walks of life, including health care, manufacturing, education, financial modeling, policing, and marketing….(255)…. Drivers of machine-learning progress.  The past decade has seen 
The dependent claims 2-10 and 12-19 do not recite any additional elements   As a result, claims 1-20 do not include additional elements amounting to significantly more than the abstract idea under Step 2B.  
As a result, Claims 1-20, do not amount to significantly more than the abstract idea.  As such, Claims 1-20 are not patent eligible under 35 USC 101.  

					Applicant’s Arguments
Applicant argues the claim are directed to a practical application of the exception, and cites all limitations in the claim as evidencing a practical application. Applicant describes the abstract idea as, “formulating a policymaking prediction.” 
Examiner responds See 101 Rejection.  Claims 1, 11, and 20 are directed to determining patterns in aggregated electronic data …  With respect to added limitations, the web crawler and extraction bot are not positively recited.  The use of “machine 
Applicant argues as in McRo, claims require a "specific means or method that improves the relevant technology." Applicant cites the limitations “generate a first/second feature vector…” Examiner responds as stated in the 101 Rejection, this limitation is part of the abstract idea because it describes a mathematical relationship.   The limitation “wherein the feature vector comprises a linguistic pattern derived from the text of or a subset of the text of an electronic document” is further describing the feature vector, and thus claims are improving a business process. Unlike McRo the claims at issue are not focused on a specific asserted improvement in computer technology, such as animation. Instead the claims simply use a computer as a tool to automate a process that could be performed manually in the same way, the data could be accessed, portions of the data could be categorized, feature vectors could be generated, patterns could be determined, an influence model could be trained, a prediction model could be trained, in the same way. Although the claims require the use of a computer, it is this incorporation of a generic computer, and not the claimed rules themselves, that purportedly improve the existing technological process by allowing the automation of the formulating a policy prediction.
	Applicant argues under Step 2B the claim recites “significantly more” than any abstract idea, cites Bascom, and cites the current amendment as one of the additional elements. 
In view of MPEP 2106.05(1), the additional elements of a given claim are limited to those elements that are recited “in addition to (beyond) the judicial exception.”  The 
Appellant's claimed invention does not pertain to the fact pattern of the Bascom decision/case.  In Bascom the claims illustrated an inventive concept that set forth a particular non-conventional arrangement of conventional elements that was essential to the implementation of the steps in a particular order.  The inventive concept described and claimed in Bascom is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.”  Contrary to this decision, the instant application’s claims merely recite generic computer elements by which the steps are executed, there is not a non-conventional arrangement of the computer elements, but instead a generic computer merely applies the abstract idea.  Collecting information that identifies individuals, categorizing portions of the information as unrelated to the predefined subject matter, generating a first feature vector for each portion categorized as unrelated to the predefined subject matter, generating a second feature vector for data categorized as related to the predefined subject matter, determining patterns in the data categorized as unrelated and related, training a model to determine an influence factor for each of the individuals, training a model to predict an outcome of an event, had been practiced well before date of appellant's claimed invention. While Appellants might have data pattern analysis, this improvement does not necessarily provide non-generic/non-conventional combination of elements.
	Applicant’s arguments with respect to amendments are moot in view of reevaluation of Bonica (See 102 Rejection Below). 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

   
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bonica (2015/0106170).    

Regarding Claim 1, Bonica discloses: A data pattern analysis system for determining patterns in aggregated electronic data from at least one Internet server, the system comprising: at least one processor configured to: (Figures 1-2, 0026-0027 and 0032-0042–server system 110;  ‘User devices 102 can communicate with server system 110 through one or more networks 108, which can include the Internet, an intranet, or any other wired or wireless public or private network;   0009-Additionally, systems, electronic devices, graphical user interfaces, and non-transitory computer readable storage medium (the storage medium including programs and instructions for carrying out one or more processes described) for scoring political entities and providing various user interfaces are described.)
access data scraped from the Internet by a web crawler and an extraction bot to identify information that identifies individuals with a role in an outcome of at least one prospective future event related to a predefined subject matter; (Examiner notes the underlined language is directed to intended use and given limited patentable weight; 
 [0033] In one example, each data source utilizes automated scrapers (web crawler) to collect and process new data from databases or websites as it becomes available
[0059] Floor speeches can be scraped from the congressional record and 
organized into documents based on the identity of the speaker and, if applicable, the legislation under debate.  A parser can then extract (extraction bot) the speaker's identity, filter on the relevant body of text, and link floor speeches to bill numbers. In order for a document to be linked to a legislator, the bill number must be included somewhere in the heading or the speaker must directly reference the name or number of the legislation in the text.
Figure 2 – each of the databases (ex. Contribution DB, Text DB);  
[0032] FIG. 2 illustrates a detailed example of a database system 200 in which various aspects of exemplary processes to measure and score political entities may use.  Components of database system 200 may be included with server system 110, political server 114, or remotely thereto, e.g., as external services 124 (as shown in FIG. 1).  In one embodiment, the system draws on three main sources of data: text, voting and legislative behavior (if available), and 
campaign contributions (to and/or from a political entity), which are generally 
indicated by text database 224, legislative behavior database 226, and contribution database 222, respectively. 
0003(bottom) – “collecting, analyzing, and predicting actions of political entities across various political issues (a first issue (“A”) is interpreted as the “predefined subject matter”) 
0032-0042 – [0042] Taken together, the databases provide data for the exemplary models to drive a user interface accessible via, e.g., a website. A single database query can return a wealth of information on a candidate, including information on their ideology, fundraising activity and donors, their personal donation history, sponsored and cosponsored legislation, written and spoken text, voting records, electoral history, personal and political biographies, and more. (congressional bill text data, sponsorship, committee activity, voting records, campaign contributions, fundraising statistics, donors, personal donations);  
Figure 5, 0051-0055 - FIG. 5 illustrates broadly an exemplary process 
500 for determining priority issues and generating ideology scores and issue scores across a range of issue-areas for political entities based on text, political contributions, and past voting records. The exemplary process may rely on the system and architecture described above, and may further include the specific modeling and training techniques described below
;  (0059-0060 – floor speeches related to a second Issue “B”)
generate a first feature vector representing each portion of the data categorized as unrelated to the predefined subject matter, wherein the first feature vector comprises a linguistic pattern derived from the text of or a subset of the text of an electronic document (0059-0060,0052 – the topics or keywords emphasized and positions taken in floor speeches on Issue “B”)
generate a second feature vector representing data categorized as related to the predefined subject matter, wherein the second feature vector comprises a linguistic pattern derived from the text of or a subset of the text of an electronic document; 
(0059-0060, 0052 – the topics or keywords emphasized / positions taken in floor speeches on Issue “A”)
determine patterns in the data categorized as unrelated and related to the predefined subject matter, based at least in part on the first and second feature vectors; 
(0059-0060 – the topics or keywords emphasized/ positions taken for each of the issues) 
train an influence model using machine learning to determine an influence factor for each of the identified individuals, based, at least in part, on the patterns in the data categorized as unrelated and related to the predefined subject matter (Examiner notes the underlined language is directed to intended use and given limited patentable weight;  [0057] In one example, a topic model for political text is estimated using a partially labelled dirochlet allocation (PLDA) model (which is described in greater detail, e.g., in "Partially labeled topic models for interpretable text mining," Ramage, Daniel, Christopher D Manning, and Susan Dumais, Proceedings of the 17th ACM SIGKDD International Conference on Knowledge Discovery and Data Mining, ACM pp.  457-465 (2011), the contents of which are incorporated herein by reference in their entirety).  The PLDA model is a partially supervised topic model designed for use with corpuses where topic labels are assigned to documents in an unstructured or incomplete manner.  The PLDA produces two useful sets of estimates.  The first is a set of topic loadings for bills.  The second is a set of measures of the expressed issue priorities for candidates (interpreted as influence factors because it is tied to the concerns emphasized and important topics in view of Figure 9 (920), 0091- important issues chart, key terms)) which is described, e.g., in "A Bayesian hierarchical topic model for political texts: Measuring expressed agendas in Senate press releases," Grimmer, Justin, Political Analysis 18 (1): 1-35, (2010), the contents of which are incorporated herein by reference in its entirety). 
(0091] Finally, section 920 can include various data relating to the text or 
speech data used to score candidates.  For example, an indication of important 
issues, key words, word clouds, partisan v. non-partisan speech, and the like 
can be graphically shown.
Figure 6 (Table), 0061(bottom) – the relative weights of top terms by issue category may also be considered influence factors for the individuals)
train a prediction model using machine learning to predict the outcome of the future event based at least in part on the patterns in the data categorized as unrelated and related to the predefined subject matter. (Examiner notes the underlined language is directed to intended use and given limited patentable weight;
(0056] More detailed examples for performing the above process(es) will now be described.  In one embodiment, a model is provided to determine priority issues and generate issue scores across a range of issue-areas for political candidates based on text, political contributions, past voting records, and so on.  Additionally, a process is provided to train a model to predict issue scores for a wider set of candidates by conditioning on shared sources of data.  In the following exemplary modeling strategy, topic modeling, ideal point estimation and machine learning methods are combined.) (to predict the outcome)
 0049 - issue-specific ideal points are made available for a large percentage of candidates (to predict the outcome) who meet a minimum data requirement of raising funds from at least 100 distinct donors who have also donated to one or more other candidates.  These scores are generated using a model described below that combines political text, legislative voting records, and campaign contributions;
 OC Model using PLDA model above (Example);
[0062] In some examples, an issue-specific optimal classification scaling model can further be employed.  A non-parametric optimal classification scaling model is generally attractive for this application because of its computational efficiency, robustness to missing values, and ability to jointly scale members of the House and Senate in a common-space by using those who served in both chambers as bridge observations.  The model builds on multidimensional ideal point estimation (to predict the outcome) (see, e.g., "The Supreme Court's Many Median Justices," Clark, Tom S., and Benjamin Lauderdale, American Political Science Review 106 (847-66) (2012); "How they vote: Issue-adjusted models of legislative behavior," Gerrish, Sean, and David M Blei, Advances in Neural Information Processing Systems, pp.  2753-2761 (2012); and "Scaling Politically Meaningful Dimensions Using Texts and Votes," Lauderdale, Benjamin, and Tom S. Clark, American Journal of Political Science (2014), all of which are incorporated herein by reference). 
[0063] Generally, the dimensionality of roll calls can be identified using a 
topic model trained on issue tags provided by the CRS. (Examiner interprets this model as the PLDA model trained in 0057, 0060)) 

Regarding Claim 2, Bonica discloses The system of claim 1, wherein the at least one prospective future event includes at least one policymaking proceeding. (0079(bottom)) - An alternative approach includes training a binary classifier on individual vote choices on bills and then scale the predicted vote choices for candidates using the roll call parameters recovered from OC. (as predicted vote choices on bills)) 

Regarding Claim 3, Bonica discloses The system of claim 2, wherein the information that identifies individuals with a role in an outcome of the at least one prospective future event includes identities of officials slated to participate in the (0002(bottom), 0007(bottom), 0079(bottom) – entities voting on bills) 

Regarding Claim 4, Bonica discloses. The system of claim 1, wherein the information that identifies individuals with a role in an outcome of the at least one prospective future event includes policy position data of policymakers.([0042] Taken together, the databases provide data for the exemplary models to drive a user interface accessible via, e.g., a website. A single database query can return a wealth of information on a candidate, including information on their ideology, fundraising activity and donors, their personal donation history, sponsored and cosponsored legislation, written and spoken text, voting records, electoral history, personal and political biographies, and more.)

Regarding Claim 5, Bonica discloses The system of claim 1, wherein the at least one prospective future event includes at least one legislative proceeding. (0002(bottom), 0079(bottom) – entities voting on bills) 

Regarding Claim 6, Bonica discloses The system of claim 5, wherein the information that identifies individuals with a role in an outcome of the at least one prospective future event includes identities of legislators slated to cast a vote in the legislative proceeding. (0079(bottom)) - An alternative approach includes training a binary classifier on individual vote choices on bills and then scale the predicted vote choices for candidates using the roll call parameters recovered from OC. (as predicted vote choices on bills)) 

Regarding Claim 7, Bonica discloses The system of claim 1, wherein the information that identifies individuals with a role in an outcome of the at least one prospective future event includes voting record data of policymakers. (0042 – voting records)

Regarding Claim 8, Bonica discloses. The system of claim 1, wherein processing the information to determine patterns includes processing information about prior successes and failures of the identified individuals in achieving prior unrelated outcomes. (Figure 4, 9C – achieving contributions)

Regarding Claim 9, Bonica discloses. The system of claim 1, wherein the information including portions unrelated to the subject matter of the at least one prospective future event includes at least one of a campaign contribution, campaign endorsement, and upcoming election. (Figure 4(486), Figure 9C(918), 0050, 0090 –
0050- The bottom modules 486 summarize the candidate's fundraising activity by showing the distribution of ideal points of donors to his campaign (information unrelated to predefined subject matter of the at least one prospective event) along with other general fundraising statistics. For candidates who have made personal donations to other candidates and committees, there is a toggle option that shows the ideological distribution of the recipients weighted by amount (information unrelated to predefined subject matter of the at least one prospective event)

Regarding Claim 10, Bonica discloses. The system of claim 1, wherein the data unrelated to the predefined subject matter includes proprietary information. (Figure 4(486), Figure 9C(918), 0050, 0090 –
0050- The bottom modules 486 summarize the candidate's fundraising activity by showing the distribution of ideal points of donors to his campaign (information unrelated to predefined subject matter of the at least one prospective event) along with other general fundraising statistics. For candidates who have made personal donations to other candidates and committees, there is a toggle option that shows the ideological distribution of the recipients weighted by amount (information unrelated to predefined subject matter of the at least one prospective event)

Claims 11 and 20 stand rejected based on the same citations and rationale as applied to Claim 1. 

Claims 12-19 stand rejected based on the same citations and rationale as applied to Claims 2-9, respectively. 

	Conclusion
:
MI Jordan, TM Mitchell, Machine learning: Trends, perspectives, and prospects, Science 349 (6245), 255-260, (2015). 
 “The adoption of data-intensive machine-learning methods can be found throughout science, technology and commerce ,leading to more evidence-based decision-making across many walks of life, including health care, manufacturing, education, financial modeling, policing, and marketing….(255)…. 
Drivers of machine-learning progress.  The past decade has seen rapid growth in the ability of networked and mobile computing systemsto gather and transport vast amounts of data, a phenomenon often referred to as “Big Data.” The scientists and engineers who collect such data have often turned to machine learning for solutions to the problem of obtaining useful insights, predictions, and decisions from such data sets (256) ….
 The most widely used machine-learning methods are supervised learning methods (1). Supervised learning systems, including spam classifiers of e-mail, face recognizers over images, and medical diagnosis systems for patients, all exemplify the function approximation problem discussed earlier, where the training data take the form of a collection of (x, y) pairs and the goal is to produce a prediction y* in response to a query x*.(257)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623